 In the -Matter of THE ANDREWJERGENSCOMPANYandGENERAL WARE-HOUSEMEN'SUNION, LOCAL 598, OF THE TEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS,A. F. L.Case No. 21-C-2713.-Decided February 26,1948Air. George H. O'Brien,for the Board.Mr. Frank Mergenthaler,andGibson, Dunn and Crutcher, by Messrs.J. Stuart NearyandIra C. Powers,of Los Angeles, Calif., for therespondent.Mr. John C. Stevenson,of Los Angeles, Calif., for the Teamsters.DECISIONANDORDEROn February 3, 1947, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that the respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, exceptionsto the Intermediate Report and a brief in support thereof were filed bythe respondent.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.'Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and nmodifi-cations noted below.21The respondent, in its brief, contends that the complaint should have been dismissedbecause the bill of particulars which was furnished to the respondent was not an amendedpleading inasmuch as theie vvas no motion to amend the complaintThe record shows thatthe respondent was apprised of all the issues involved in the case by the bill of particu-lar s, that all the issues were tu'ly- litigated, and that the respondent had ample opportunityto answer themThe respondent, moreover, does not claim surprise or paeludice by reasonof the failuae to amend the pleadings.Those provisions of Section 8 (1) and (5) of the National Labor Relations Act, whichthe Tarsal Examiner found were violated herein,are continued in Section 8 (a) (1) and8 (a) (5) of the Act as amended by the Labor Management Relations Act, 194776 N. L. R.B,No.51363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We agree with the Trial Examiner that the respondentrefusedto bargain in good faith, in violation of Section 8 (5) of the Act.Therespondent contends that the Union itself was guilty of a refusal tobargain, and in support thereof it asserts that the Union stated at theJanuary 17, 1946, meeting that it would not continue to negotiate, orsign, a contractunless the contract containeda unionsecurity clause.Representatives of the respondent and the Union held a meeting onJanuary 17, 1946, for the purpose of negotiating a contract.Althoughthere issome variation in the testimony of the individuals attendingthis meeting, as set out in the Intermediate Report, we are convincedtherefrom, and we find, that the following transpired : The parties dis-cussed the provisions of the contract, and were "in fairly close agree-ment" on everything except union security.The respondent's repre-sentatives stated that the respondent had always been opposed to anyform of unionsecurity, that they did not have authority to negotiateconcerning this matter, and that they would have to obtain such author-ization before doing so.The Union, however, made it clear that it wasinsistent upon negotiating some form of union security.At the endof the meeting, the parties agreed, in effect, to defer further discussionuntil the respondent's representatives obtained permission to negotiateon thesubject ofunionsecurity.The respondent's representatives toldthe Union that an answer to their request could be expected in about aweek.No answer was received, however, and during the following weeksthe Union pressed the respondent concerning the matter.The Unionfinally told the respondent that if the latter did not attempt to negoti-ate sincerelyby February 18, the Union would resort to economicpressure.On February 15, the executive board of the Union voted tostrike the respondent's plant on February 16.3That same clay, Febru-ary 15, the respondent sent the letter, set forth in the Intermediate Re-port, to the Union ; it was not received until after the employees wentout on strike on February 16.As the Trial Examiner found, this letteroffered no proper basis upon which to negotiate on the question of unionsecurity.It appears from the credible undenled testimony of John E. McGee,secretary-treasurerof the Union, that on February 16 lie told Roth-enberg, the respondent's vice president in charge of the Burbankplant,4 "that if he saw fit to sit clown and negotiate with us . . . Iwould be there at any time it was all right with him." The recordThe Union decided to stoke the plant on Satu7dav,February 16, rather than on Mon-dav, Febiu;u i 18, because come of the employees iepoited to the Union that tite respondentwas pieparina fora strike on February 18'Rothenberg was one of the respondents officials with ww hom _ilergenthaler had to discussthe question of a union secuuty clause in the contract. THE ANDREW JERGENS COMPANY365also shows, according to the credible testimony of Stevenson, the Un-ion's attorney, that after receiving the respondent's letter he calledMergenthaler, attorney for the respondent, and told him that "theposition taken in the latter with respect to the failure to bargain untiltheWar Labor Board had revoked or disposed of their order was animpossible situation, that insofar as I knew the . . . War LaborBoard was not in existence and that I had offered at all times in dis-cussing this case with Mr. Neary to do anything within the union'spower to assist them in clarifying the atmosphere so that we could goahead with recognition, negotiations, and a contract."That union security is a proper subject matter for collective bar-gaining is well settled.This does not mean, however, that an em-ployer must agree to the incorporation of such a provision in a collec-tive agreement.Nor, of course, does it mean that a union may insistupon the reaching of an agreement concerning union security as acondition precedent to negotiating on the remaining provisions of acontract.Here, however, we are faced by special facts which reflectupon this employer's good faith.The respondent refused to negotiate on the question of union se-curity, assertedly because of an outstanding War Labor Board Direc-tive Order directing the respondent to sign a maintenance-of-member-ship contract with the Cosmetic Workers, a labor organization whichthe Board in the earlier representation proceeding had found to bedefunct.Yet, the same respondent had refused to comply with thisDirective Order on the ground that the same Cosmetic Workers didnot represent a majority of its employees.The respondent's positionis also inconsistent with its asserted willingness to negotiate with re-spect to the remaining terms of a contract, inasmuch,as whatever pro-hibitions may flow from the War Labor Board Directive Order wouldbe equally applicable to the execution of any kind of contract with theUnion.Upon the basis of the foregoing facts and the entire record,we are of the opinion that the respondent was not acting in goodfaith in advancing the War Labor Board Directive Order as a groundfor its inability to negotiate with respect to union security.'We areof the opinion, and find, that the respondent from the very outsetentered into negotiations with a fixed determination not to grantG glen genthalen testified that he spoke to Stevenson after the respondent's letter of Feb-ruan 13 iias sent but ' thcne was nothing about this particular case that I recall, when Italked to AIr Davis or _-It Stevenson"Neai}, another of the respondent's attorneys, didnot testif,lion eo, er, we agree with the Tual Examiner that the war Labor Board Directive Olderdid not constitute a legal ban to negotiations A nth the UnionIt is, therefore, unnecessarvto resol, e the evidentiary conflict as to whether or not the Union tailed to seek withdraw atof the Directive Order in question. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion security provisions or even to discuss then with the Union.'Such complete foreclosure of discussion of a proper subject of collec-tive bargaining is a negation of the good faith bargaining requiredby the statute.The respondent contends that the Union also failed to fulfil itsstatutory obligation by allegedly refusing to continue negotiationson other phases of the contract until the matter of -union security wasresolved.The testimony concerning the January 17 meeting and theevents thereafter indicate that the only real stumbling block to asuccessful conclusion of negotiations was the respondent'srefusaland failure to negotiate concerning union security.Although theparties had not reached complete and definite agreement on all otheritems, the record shows that these other matters presented no diffi-culty, as is demonstrated by the testimony of the respondent's ownwitnesses, set forth in the Intermediate Report.Thus, while re-fusing to negotiate with the Union on the single significant issue re-maining between the parties, the respondent sought to engage theUnion in a discussion of matters involving no substantial disagree-ment.Under these circumstances, we do not regard the Union'sinsistence that the respondent bargain with respect to union securityas though it imposed a condition precedent upon negotiation of otherterms of the contract.Nor do We regard the Union's conduct, underthese circumstances, as absolving the respondent of its own derelictions.We find, in agreement with the Trial Examiner, that the respondenti efused to bargain with the Union on and after January 17. 1946,within the meaning of Section 8 (5) of the Act.2.We also find, in agreement with the Trial Examiner, that therespondent's unilateral grant of a wage increase on July 1, 1946, with-out prior consultation with the Union, which was still the statutorybargaining representative, constituted an independent refusal to bar-gain within the meaning of Section 8 (5) of the Act.3.The general appropriateness of the bargaining unit herein wasdetermined in the Board's decision in the previous representationproceeding.$No issue with respect to such unit has been raised in thisproceeding.We note, however, that the unit a includes productionassistant supervisors who should be excluded as no longer being "em-The respondent arguesthat theUnion statedat theSannai1 17 meeting that the unionsecurity ciance of the proposedeontiactwas to be rewi itten and it copy cent to the respond-entThe Unionattorneydenied that these was any undeustandingto that ef-cetWe findno merit in the respondent's atgument as it defense to its conductWe also find it unneces-sary to resolve the conflict in testimonyin viewof the factthat theissue lueiem is ishetherthe respondent refused to hargam concerninganyunion security pion ision,and not the exactAvoiding of such a provision11Matter of Andrew Jergens Coanpany,64 N L R B 989'Alatter ofC.V IliadCompany, Inc,76N L R B 158, decidedFebiu.ns 12 191S THE ANDREW JERGENS COMPANY367ployees" within the meaning of the Act, as amended, and watchmenwho should be excluded as falling within the statutory definition ofguards.Accordingly, we shall amend the unit by eliminating there-from the production assistant supervisors and watchmen presentlyincluded therein.These exclusions do not affect the Union's majoritystatus.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, The AndrewJergens Company, Burbank, California, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a)Refusing to'bargain collectively with General Warehousemen'sUnion, Local 598, of the Teamsters, Chauffeurs, Warehousemen andHelpers, affiliated with the American Federation of Labor, as theexclusive bargaining representative of all production and maintenanceemployees at the Burbank, California, plant of the respondent, includ-ing janitors, truck drivers, and maintenance leadmen, but excludingwatchmen, office employees, shipping clerks, maintenance foremen,production supervisors, production assistant supervisors, and all othersupervisors ;(b)Unilaterally changing wages which would affect employees inthe aforesaid appropriate unit without prior negotiation with Gen-eralWarehousemen's Union, Local 598, of the Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federationof Labor;(c)In any manner interfering with the efforts of General Ware-housemen's Union, Local 598, of the Teamsters, Chauffeurs, Ware-housemen and Helpers, affiliated with the American Federation ofLabor, to bargain collectively with it, as the exclusive representativeof its employees in the appropriate unit described above.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with General Warehouse-men's Union, Local 598, of the Teamsters, Chauffeurs, Warehousemenand Helpers, affiliated with the American Federation of Labor, as theexclusive bargaining representative of the employees in the unit setforth above, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement; 368DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant at Burbank, California, copies of the noticeattached hereto and marked "Appendix A." 10 Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial(c)Notify the Regional Director for the Twenty-first Region inwriting, within tell (10) clays from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we°hereby notify our employees that :WE WILL bargain collectively upon request with GENERAL VV ARE-HOUSEMEN'S UNION, LOCAL 598, OF THE TEAMSTERS, CHAUFFEURS,\YAREI-IOUSE.MEN ANDHELPERS, affiliatedWith theAMERICAN-FEDERATION or LABOR, as the exclusive representative of all em-ployees in the bargaining unit described herein With respect torates of pay, Wages, hours of employment, or other conditions ofemployment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees at the Burbank,California, plant, including janitors, truck drivers, and inainte-nance leadmen, but excluding watchmen, office employees, ship-ping clerks, maintenance foremen, production supervisors, pro-duction assistant supervisors, and all other supervisors.WE WILL NOT in the future unilaterally change wages whichaffect the employees in the bargaining unit described herein with-out prior negotiation with the above-named union.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain with us, and WE WILL NOT refuse1, In the event that this Oider is enforced by deciee of it Circuit Court of Appeals, thereshall be inserted, before the words. "A Decision and Order," the words, "A Decree of theUnited States Circuit Couit of Appeals Enforcing" THE ANDREW JERGENS COMPANY369to bargain with said union as the exclusive representative of allour employees in the above-described appropriate unit.TILE ANDREW JERGENS COMPANY,Employer.By ------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT.lr George H O'Bh ice,for the BoardMr Frank Mergenthater,andGibson. Dunn and Cnaetcher'.byMessrs. J. Stuart.tearyandIra C. Power s,of Los Angeles. Calif , for the respondentMr. John C Stevenson,of Los Angeles, Calif., for the Teamsters.STATEAl ENr of 71LE CASEUpon cltarges duly filed by General Warehousemen's Union, Local 59S, of theTeamsters, Chauffeurs, Warehousemen and Helpers, affiliated with the AmericanFederation, of Labor, herein called the Teamsters, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Twenty-firstRegion (Los Angeles, California), issued its complaint dated October 3, 1946,against The Andrew Jergens Company. herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section S (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint accompanied by notice of hearing thereon were dulyserved upon the respondent and the Teamsters.With respect to the unfair labor practices the complaint alleged in substancethat respondent on or about January 16, 1946, refused and failed to bargaincollectively in good faith with the Teamsters as exclusive representative of allemployees in the appropriate unit and by these acts interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.Respondent in its answer filed October 14, 1946, denied that it engaged in orwas engaging in any unfair labor practicesPun suant to notice a hearing was held from November 4 to 19, 1946, at LosAngeles. California, before the undersigned, T H. Smoot, the Trial Examinerduly designated by the Chief Trial ExamineeThe Board, the respondent, andthe Teamsters were represented at the hearing by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all pan ties.At the close of the hearing amotion by counsel for the Board to confornn the pleadings to the proof wasgranted.During the hearing, on motion of counsel for respondent, paragraph10 of the complaint, which alleged in substance that respondent had refusedto bargain in good faith fronn November 19 1937, to January 1946, with thethen duly designated representative of employees, the Soap and Cosmetics Work-ers Union. Local 21361, A F. of L. was stricken in its entiretyOn motion ofcounsel for the Board, paragraph I (g) of respondent's answer alleging in sub- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance that the Teamsters had entered into an unlawful combination havingfor its purpose inducement of carriers serving respondent and the customersof respondent to violate the laws of the State of California and of the UnitedStates, as a result of which the Superior Court of Los Angeles restrained the't'eamsters from carrying on the said unlawful combination, was stricken in itsentirety.At the close of the hearing the parties waived their right to argueorally before the undersigned.Counsel for the Board thereafter filed a Memo-randum of Points and Authorities, and counsel for the respondent filed a briefand proposed findings of fact and conclusions of law.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FAOr1.THE BUSINESS OF THE RESPONDENTThe Andrew Jergens Company,an Ohio corporation with its principal placeof business located at Cincinnati, Ohio,is engaged in the manufacture andvale of toilet articles,cosmetics,and related productsFor this purpose itoperates a plant at Burbank,California.with which the hearing hereon wasconcerned.During 1944,respondentmadepurchases of raw materials for useat its Burbank,California,plant, valued at approximately$1,500,000' of whichapproximately 50 percent represents the value of purchases originating outsidethe State of California.During the same period,the sales of the Burbank plantapproximated$4,000,000,of which about$1 500.000 represents the value of salesmadeto customers located outside the State of California It was stipulated atthe hearing that the business of the company was substantially the same in1946 as stated above.'Respondent did not deny that it was engaged in interstate connoerceItTHE ORJrNI'/._XTION INVOLVEDGeneralWarehousemen's Union, Local 598, of the Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federation of Labor, is,ilabor organization admitting to membership employees of the respondent atitsBurbank plant.III.THE UNF.1IIi L'BOB PR'OrICFSA. The refusal to bargain1.The appropriate unit and representation by the Teamsters of a majoritythereinIt wasnot denied by respondent either inits answer or at the hearing that theunit pleaded in the complaint,theretofore determinedby theBoard; and her emset forth,is the appropriate unit: all production and maintenance employees atthe Burbank,California,plant of respondent including watchmen and janitors,truck drivers,maintenance leadmen, and production assistant supervisors, butexcluding office employees,shipping clerk,maintenance foreman. productionsupervisors,and all other supervisory employees with authority to hire, promote,'The actual stipulation was that the business of the company was substantially as foundby the National Labor Relations Board in the case entitledMatterof Andrew Jergens Com-pany,64 N L R B 989,and the facts regarding the business set forth above were takenfrom theBoard findings in that case2flatter of The Andi ew Jergens Company,64 N L R B 989.4 THE ANDREW JERGENS COMPANY371discharge, discipline, or otherwise effect changes in the status of employees oreffectively recommend such actionThe undersigned finds that the above-described unit at all times material hereinconstituted and now constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the ActOn December 17, 1945, pursuant to the Board's direction of election of Novem-ber 28 1945, an election was conducted among the employees in the appropriateunit set forth above.Theteafter, on January 4, 1946, the Board certified thatthe Teamsters had been designated and selected by a majority of the employeesin the appropriate unit, and that the said organization was the exclusive repre-sentative of all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment.The complaint alleged, and respondent (lid not deny, that at alltimes since January 4, 1946, the Teamsters has been and is now time representativeof a majority of respondent's employees in the appropriate unit.The undersigned finds that the Teamsters on January 4, 1946, and at all timesthei eafter was the exclusive representative of a majority of the employees inthe aforesaid unit, and by virtue of Section 9 (a) of the Act, the Teamsters at alltimes was an(] now is the representative of all respondent's employees in suchunit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.2The January 17 meetingOn .lanuarl 9. 1346, the Teamsters by letter requested a meeting with therespondent for the purpose of negotiating concerning a contract and a meetingwas scheduled for and held on January 17, 1946The meeting was attended byIra C Powers and Frank Mergentlialer. attorneys for the respondent, SamuelGenau, superintendent of the Burbank plant, Wilev Lynds, head of the personneldepartment, T. K. Sommermeier, Jr , assistant factory superintendent, and forthe Teamsters, John C Stevenson, its attorney, and Burrel Davis, its then repre-sentative of Local598 of the Teamsters.As this was the only regularly scheduledmeeting held between the parties and as each person present at the meetingtestified thereon, all with some differences of opinion as to what occurred, thetestimony of each such witness is set forth in some detailBurrel Davis stated that Mergentlialer opened the meeting by asking thet'eamsters' representatives if they had a copy of a proposed contract that theywanted to discuss with the respondent and when the Teamsters' representativeshanded Mergenthaler a standard form of agreement which was then used byLocal 598, Mergenthaler said that he would like to make a comparison betweenthat contract and a contract that he brought forward and said had been discussedwith the Chemical Workers Local 21361. Thereupon the parties made a com-parison between the two contracts, paragraph by paragi aphDavis testified,"After informing the representatives of the company that our primary requestbefore discussing the contract at all was the payment of retroactive pay undera former War Labor Board order of 5 cents per hour and to other points asstipulated in the order, also that we wanted to settle or agree, come to someagreement upon the Union's security before we discussed further any of thecontract so far as negotiations were concerned."Davis said that no wage pro-posals were made to the company, that Mergenthaler asked questions as to theinterpretation of some clauses in the agreement, and that again the union se-curity question was discussedHe testified, "I stated and Mr. Stevenson statedat that meeting that we were very desirous of settling the union security clause781902-48-vol. 76-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDor question before we further discussed any part of the contract or wages atallMr Mergenthaler made the statement at the time that that would haveto be taken up with the company and an answer given us at a future date. ills.Stevenson asked at the time how long it would take to get an answerThat wedidn't want to wait a prolonged period of time for an answer and to the best ofmy recollection 1 believe that the answer was given by Mr Mergenthaler that liecouldn't give us any definite date when an answer would he forthcoming "Davistestified that there was a discussion on seniority, work days, work weeks, holi-days with or without pay, and "the many other things that are covered by bothof the agreements," and he stated that many of the clauses after cos rection wereagreed to by the parties "until we came to the point of union security-and weleft that as I formerly stated, that we would receive an answer from Mr. Mer-genthaler after he took that particular point up with the company; the answerof which I never received."He said, "The meeting ended after Mr. StevensontoldMr. Mergenthaler, Mr. Powers, and the other gentlemen present that wedidn't care to try to consummate an agreement until we settled the union se-curity clause, also that we didn't think that we would have too much troublegetting together on the rest of the agreement if we could settle that pointThatwe were definitely sure that we could reach an agreement on the rest of theagreement and wages.That it would be acceptable by the membership and Mr.Stevenson and myself told the gentlemen present at the nieeti ng that anythingwe tentatively agreed to there would have to be ratified by the people we repre-sented that woked for Andrew Jergens Company" No effecting (late or placewas arranged when the meeting broke up.Davis further said that Mergenthalerhad brought up at the meeting that he was "a little appiehensive about con-sununati ng in agreement with [the Teamsterswhen there wits a War LaborBoard order outstanding which may call foe his company having to bargainwith us and another union also" Stevenson replied to this that the Teamstershad been certified and that therefore the other union (Cosnie!mc Workers Union,Local 213U1) would not carry any weight or authority as repi esenting the Peopleof the respondent'Also that there was a discussion as to the different typesof union seemmty and the difference between the union shop agieement, closedshop agreement, maintenance of membership, preferential Kirin::, etc , and Davistestified that he and Stevenson said they would be "just as well satisfied with amaintenance of membership clause" as they would be with a closed or union shopagreement.John C Stevenson, attorney for the Teamsters, testified also that discussionswere held of various paragraphs in the two agreements not including wages,and "when we came to the union security clause we weie unformed by Mr. 1l iergen-thaler that lie had no authority to negotiate a union security clause, also that lieknew the company had consistently opposed the union security clause. At thatpoint Ave hung up in the negotiations with his statement that lie would write tothe company "He further said, "I made sever al proposals with regard to aunion security clause, such as maintenance of membership and various modifiedforms which I thought might meet their appro al, but Ave were told that Mr.Mergenthaler had no authority to negotiate any type of union secuuty clause.With that the proceedings hung up until Mr. Mergenthaler could, on his statement,write to the company and endeavor to find out their position and get theirconsent to negotiating some sort of union security"I '('lie Boars} had theretofore found that the Cosmetic Ayorkeis Union Lora] 21361 had notfunctioned as a lahoi oig,iiiiration since July 1, 1945Hotter of 4ndreii Jei peels Company,(4 N L R 13 989. THE ANDREW JERGENS COMPANY373Stevenson further testified that there was a discussion on the order outstand-ing of the War Labor Board that granted a 5-cent increase, which also grantedmaintenance of membei ship and recognition to the Cosmetic Workers UnionHe said, speaking of respondent's counsel, "They continuously threw that orderin as a barrier to negotiations on union security, maintaining that the WarLabor Board order compelled theme to recognize the old Soap and CosmeticWorkers and we were maintaining (sic) in stating that the War Labor Boardorder was absolutely it nullity insofar as the Teamsters were concerned, that wewere certified-the War Labor Board was out of existence and there was noreason why we should not be recognized and negotiate on the proposition ofunion security "He further stated. "-Nobody reached a disagreement until wecame to the question of union securityAs a matter of fact I think we discussedevery working condition of our agreement as against the Soap and CosmeticWorkers.So we asked them, I asked DIr Mergenthaler if lie would endeavor tocontact the company by wire, it possible, to get some authorization to negotiateon union security. I told hum-that the company had delayed negotiations overa long per iod of time with the for mer union, and we didn't want the same delays,that we didn't want the union jeopardized by the process of slowly beating themdown by the reason of having no contract. They promised to give me an earlyanswer "T. K Sonimermeier, Jr , testified that Stevenson and Powers discussed the twocontracts paragraph by p:uagraph until they finally came to the paragraph onunion securtty.He stated, "However the union repiesentatnes said they wanteda closed shop and I believe DIr Powers said, `Can't we make it beside a closedshop' DIr Davis said they better sign a contract or elseAnd Mr Stevensonat that time said, `1Vell, if you will pardon us, we have got an importantengagement.'And on the way out of the office stated that, `Andy likes to makelotion and if we don't get sonic action on this we will see lie doesn't make anymore'" That is appioxunately all Sommermeier remembered of the meetingSimnel Genau testified as to the January 17 meeting, that "Well, there isquite a discussion at that meeting in regard to the contract of the Teamstersand a previous contract, rather previous agreement we had with the CosmeticUnionThe clauses were-all the clauses were discussed in detail to a certainextent until the last clauseWhen we came to the last clause regarding unionsecurit,-l don't recall in so many words what was said, but the main thing wasthat All-Stevenson said that there was no more discussion until that unionsecniit^ clause was settledThat was the primary object of the meeting"Genaur further stated that Stevenson made that statement "toward the end ofthe meeting" and that he did not recall anything else in particular that wassaid daring the meeting except that "We seemed to be !it fairly close agreementwith everything" but union seam ity; that Stevenson said that wages were "notInporlant,'' that "often the other thing was settled that the regut.u scale through-out the country would probabl} pt evail and we could come to an agreement onthat''He stated that tllergenthalei started. "\Ve would have to get ilia nag ement'so k or approval on union security," that Stevenson wanted to know how long itwould take and that Dlergenthalet said that lie could not tell hum, and that it(;further meetings were scheduledWiley Lynds testified that Stevenson had stated that the union was asking forriclosed shop and that Uergenthaler stated that ".)It .lei gees had not : gi eed to aclosed shop in the past, and that he didn't know what the answer from DIrJergens might be "And that Stevenson said in answer to that, "Call it anythingyou want. all of our coati acts tore closed shop contracts-we don't intend to make 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDany exception for the Andrew Jergens Company"He further said in reg.uds tothe union security clause that"Near the end of the meeting the matter of theclosed shop was brought upMr..Stevenson asked that Mr. Mergenthaler get intouch with management in Cincinnati and report to him the attitude of the man-agement towards closed shop"And that Mergenthaler told Stevenson that hewould report to him as soon as lie had word.He stated that as Stevenson wasleaving them he made the remark that Mr Jergens liked tomakelotion, andthat the union meant businessand intendedto see to it that he didn'tmake anylotion unless he signed a contract.ha C. Powers,one of the respondent's attorneys,testified that after Stevensonand Mergenthaler exchanged contracts,Stevensonsaid, "IN latwe are interestedin is getting an agreement on closed shop. If we can get an agi Bement on closedshop we can work the others out and if we can't get an agreement on closed shopthen there won't be any negotiations and there won't be any agreement.And hefurther quoted Stevenson saying, "Andrew Jergens is not dealing with a peanutunion, like this Soap and CosmeticWorkers.but he is dealing with the Teamster s,which is a National union with National affiliationsWe are not going to re-writeour contract for Andrew Jergens.We have a union shop clause in our contract inall our contracts with this local all over Southern Califouua.There isn't goingto be any variation for Andrew Jergens."He stated that after going over severalclauses of the contracts,he came to paragraph II of Exhibit 3, the closed shopprovision and that Stevenson started to read it and then told Davis that that wasnot the current clause on closed shops, that it would have to be rewritten anilfurther saying,"We have an entirely different clause that we use now.When weget back to the office we will send you a copy of the present current clause in lieuof paragraph II of our Exhibit 3 form."He said further that tentative agree-ments were reached on other paragraphs of the contract,and also said that anagreement was reached to pay the 5 cents retroactive pay.He then testified thatlie suggested that he would go ahead and line the contract up and Mr. Stevensonsaid,"No, there is no use writing it up until we get this union security settledbecause we are not going to discuss the contract or spend any more time withAndrew Jergens until we get an agreement on union security,because we havegot to have that-ifwe don't get itwe willput the Andrew Jergens Company outof business."Powers testified,"I said to him at that time that he might berunning into liability for damages.He said he wasn't afraid of that, that AndrewJergens would just have to realize he had a National union there on hishands andliewould just have to recognize this union and give theta union security beforeliewould get a contract.Otherwise he would have to be placed on the unfair listand not a truck would move in the whole United States nor a freight car in thewhole United States with a single cake of Jergens Soap or Jergens products.They would not only do this, but they would move in on the other plants of TheJergens Company back east."Powers testified Mergenthaler told Stevenson that he would have to discussthiswith the company and he would let him know and asked Stevenson if hewould send over his rewiitten union clausewhich lie hadmentioned, andStevenson said he would do soPowers testified that SteN enson never did sendhim a redraft of the union security clause.He dalstate that Stevenson ques-tioned Mergenthaler as to whether the company would even give them a main-tenance of membership clause.Also that Stevensonsaid they werenot inter-ested in the War Labor Board order,they didn't think it had any forceFrank Mergenthaler testified that the meeting was called for 2 o'clock andlasted until about 4 o'clock.He stated that as soon as the contracts were THE ANDREWJERGENS COMPANY375exchanged Stevenson said, "Now let's get this clear, we are not going to sign upany contract unless it is a closed shop contract.We are not going to waste amouth's time on this thin,-, we want this union clause agreed to before weconsider anything else."Mergenthaler testified that "two or three times duringthe course of the conversation [Stevenson] made the remark that he did not seewhy it was fooling with such a little outfit as Jergens, that they weren't goingto waste too much time on the Jergens CompanyHe then made the statementtwo or three times to the meeting that they would tie up the plant unless they got aunion contract, and a number of times during the conversaion, probably four orfive times, he mentioned he thought there would be no contract until there was aunion clause agreed to, there was no use of going on with any of the otherclauses."He further testified that "Toward the end of the conference, Mr. Ste-venson in response to [Powers'] inquiry about wages . . . said, `Well, we aredemanding 30 percent increase, but that is not a matter standing in the way.If we get this union security clause fixed up why we will go on with whateverthe big boys do back in Washington."'Mergenthaler further stated, "We wouldrevert to this union clause every once in a while and Mr. Stevenson wanted toknow whether we would agree on some form of union security.His attentionwas called to the fact that we had not agreed to a maintenance of membershipclause and that there was now outstanding a War Labor Board order of May29, 1944, which directed the company to sign a maintenance of membershipcontract with the Soap and Cosmetic Workers Union, and pay . .. a retro-active increase retroactive to, I think, February 1, 1943. I told Mr. Stevensonat that time and long before that we had made many efforts to have that ordermodified by the War Labor Board so as to permit the company to pay the 5cents without signing a contract with the union, but notwithstanding the effortswhich we had put torth in this direction, the War Labor Board had declined topermit us to pay the 5 cents retroactively, that we would have to comply withthe entire order, and we did not see how we could sign a contract with the Soapand Cosmetic Wokers Union and one with the Teamsters, and lie made thestatement, `That order didn't affect them, was of no consequence to them.Theyhad a designation and that was what they were working on.' Towards the endof the conversation the union clause in the contract was again hiought up andMr. Stevenson looked up the clause in the printed form and made the statementthat that wasn't the form they were using. That incidentally didn't happen tobe a closed shop contract.And he said, I will prepare a draft of the modifi-cation or a redraft of the clause, and send it to you ' "Mergenthaler said thattoward the end of the conference, Stevenson stated. "Now you understand thatthis IS a National outfit and we can prevent your getting any trucking facilitiesor any rail facility for the shipment of merchandise and unless we get thisclosed shop clause in the contract or a union security clause, we are going totie up the entire plants (sic) all the way across the country, and you won't makeany more Jergens Lotion."Mergenthaler said that Stevenson then left theconference and then testified, "Oh yes. there was one other thing he wanted toknow, whether we couldn't agree on some union security term and I said thatmatter would have to be taken up with the compan', but I would let him knowand he insisted on being told when the union would be advised on what thecompany was going to do about the union security and he insisted on my tellingwhen it would be forthcoming and I replied that I might probably he able tolet him have an answer within a week" He further testified that he said,"Now Mr. Stevenson, do I understand that there will be no further negotiationswith reference to the other terms of this contract if there is no union security 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDclause agreed upon?"And that Stevenson answered, "Yes" DZergenthalersaid, "We are ready and willing to go on with the negotiations on the otherpending the receipt of this reply from the company."Mergentlialer furthertestified, "Well, there was talk at that meeting of January 17 relative to varioust}pes of union clauses such as union closed shop, union shop, and maintenanceof membershipToward the end of the interview, Mr Stevenson made the remarkthat they would go for maintenance of membership if I remembered correctly.But that there would be, have to he. some foim of union security clause in thecontract before they could proceed."It is clear from the testimony of all the persons present at the January 17meeting that the parties were not far apart on all the issues except unionsecurity, that the Teamsters were insistent on some form of security, thatrespondent's agents would not negotiate on that point until They had consultedofficials of the respondent Ill Cincinnati, and that Mergenthaler told Stevensonhe would try to have an answer for him in a week.3Occurrences after the January 17 meetingThere was no further contact between the patties until February 11 when.as Mergenthaler testified, Stevenson called him on the telephone and said thatlie "had written or was about to write a letter to the [Los Angelesl CentralLabor Council telling them to put The Andrew Jergens Company on the unfairlist if he didn't get a reply to [the Teamsters'1 demand for a union securityclause."DZergenthaler told Stevenson that he had not ^ et received an answerto his request for the respondent's decision on the matter. Stevenson calledD[ergenthaler the next clay and advised him that they were going to inform alllocals of the Teamsters throughout the country that Jergens was on the unfairlist.DZergenthaler testified, "On each of those occasions I asked him if he wasready to go on with the rest of the contract which lie had started negotiatingHe said he wouldn't, there would be no contract unless there vv as a union securityclause first agreed to " DZergenthaler further stated that sometime betweenTuesday, February 12, and Friday. February 15, he was informed by Stevensonthat the employees were going to strike Monday, February 18.He was positivethat by the 15th lie knew there was going to be a strike the following Monday.He said that on the 15th "I was apprised by the counpany that this old orderof the War Labor Board was still outstanding and they couldn't come to a deci-sion on any union security clause as long as that matter remained not clearedup "When Mergenthaler heard of that decision he wrote a letter to the Team-sters which reads as follows :In accordance with Mr. John Stevenson's request, I dill vviiting to advisethat I represent The Andrew Jergens Company.Under date of May 29, 1944, the War Labor Board directed The AndrewJergens Company to sign a contract with the Soap and Cosmetic Workers'Union as a collective bargaining agent of the production employees of TheAndrew Jergens Company.The order further directed the company tomake ceitain retroactive wage payments to employees in the appropriateunit.This order is still in effect, notwithstanding the fact that the companyis of the opinion that the Soap and Cosmetic Workers' Union did not repre-sent a majority of the company's employees in the unitI have taken up with the company the question of whether or not it wouldagree to a term in the contract which we have been negotiating looking tounion security for the Teamsters' Union.The company ands itself unable THE ANDREW JERGENS COMPANY377to come to a decision, upon this point ioitil the aboi,e nieatlolled order of theWar Labor Board is revoked of disposedof in some other ananuer so as notto cause the company embariassment in the future DIy client is, however,ready and willing to continue negotiations as to other phases of the proposedcontract[Italics added.]On Saturday morning, February 16, the Teanisteis put a picket line aroundthe plant and have been maintaining a strike since that timeEffective July 1, 1946, respondent without negotiation with the Teamsters,instituted new wage schedules constituting an increase of approximately 15 per-centThe respondent states, "This increase was substantially the same as theincrease put into effect by Presidential decree and the order of the War LaborBoard put into effect to settle wage disputes, that is IS cents."After the issuance of the complaint herein on October 10, 1946, Charles Winton,who was doing continual picket duty, received an overture from T K Sommer-meier, Jr, assistant factory superintendent, indicating that respondent mightbe willing to bargainWinton obtained authority from the Teamsters to talkwith the respondent's officials and made arrangements with Sommermeierto meet him for the purpose of bargainingWhen they next met, Sommermeierrefused to talk with Winton, stating that you tellows tried to deal us one fromthe bottom of the fleck on this" explaining that he meant that a complaint hadbeen served on the company on a charge of failure to bargain and saying thathe would not meet with Winton while the hatter was before the Labor Board.4 Dlergenthaler's testimony at the hearingUnder questioning by his own counsel, Mergenthaler testified at the hearing.on November 17, 1046, as followsQ.Have you been willing at all times since January 16 to negotiate withthe Union on all terms of the contract?A I had no different instiuctions than to negotiate with the TeamstersUnion for a contractAs I have infornied Mr Stevenson a number of timeswe are ready to go on with the lest of the clauses of the contractQ You were also willing to discuss union security?A The situation with reference to union security has not changed fromthat outlined in my letter of February 15 to the Union, which is admittedhere as Exhibit (iMergenthaler further testified, speaking of the telephone conversations withStevenson in the week of February 11, "After each of those telephone con-versations I urged the company to let us have sonic decision on the matter."He then testified on cross-examination :Q.Has the company come to any decision yet, DIr Mergentlialcr?A. I have not talked to them that I recall about the matter. But thereis no change in the situationIt is exactly as it was in February of 1946.The War Labor Board order is still thereThe Union has refused to con-tinue with negotiationsQ That is, if you sat down to negotiate now you would negotiate every-thing except union security?A No, I would do exactly as I did in January, I would say to them"Gentlemen, I will take this matter up with the company and ascertain if wecan get some sort of union security." 1 do not know what the answer tothat question would be. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDMergenthaler's reasoning in regard to the War Labor Board order was asfollows: "The penalty imposed by that Act [Emergency Price Control Act]and Executive Order which was made pursuant to it . . . provided that no em-ployer would he permitted to use for any purpose whatever price fixing or forincome tax purposes any portion of the income.to a person whose wages wereincreased.That meant an enormous penalty for The Andrew Jergens Company,to have all of that back pay and all of the compensation paid to that unit forthe years 1943 and 1944.They couldn't use that compensation for either of thoseyears as a deduction for income tax purposes " His further position wasstated by him under cross-examination as follows: "Well, we couldn't signa contract with a membership of maintenance clause with the Soap and CosmeticWorkers Union and at the same time sign a contract with the Teamsters Unionwith a maintenance of membership or some other union clauseThat, I think,would be a violation of the National Labor Relations BoardI am not advisingmy client to violate that Act.We would find ourselves in hot water all thetime if the signed up with one or the other of them. That. however, didn'tprevent us from negotiating other phases of the contract"He further statedthat the respondent always took the position that they would not complywith the order as far as the Soap and Cosmetic Workers' Union was concernedbecause that organization no longer represented a majority in the unit.Mergen-thaler under further cross-examination stated that it was true that respondentrefused to contract with the Soap and Cosmetic Workers because they no longeLrepresented a majority and so refused to comply with the War Labor Boardorder to that effect and then upon being asked as of January 1946, if respondentobjected to signing with the Teamsters Union because the War Labor Boardhad ordered them to sign a contract with the Soap and Cosmetic Union, heanswered, "that was the basis of the company's stand on the union securityclause with the Teamsters Union. It is stated in my letter of February 15-and I can't change that letter, that was the fact "His testimony was closed bythe following :Q. And I gather the company is presently willing to negotiate with theTeamsters Union but it can't sign a contract as long as this War Labor Boardorder is outstanding?A. That is, there is no change, as I say, from the situation as it exiitedFebruary 15, 1946. I have had no further instructions about the matter.My last instructions on this matter were in January, to negotiate with theTeamsters Union.And the supplemental events relating to the unionsecurity clause, which was referred to the company5.ConclusionsThe respondent's position on January 17, 1946, as explained on the witnessstand by Mergenthaler, and its position on February 15, 1946, as shown b>his letter to the Teamsters, was the same as its position on November 17, 1966,the day on which Mergenthaler testifiedItwas that respondent could not"come to a decision" on union security unless and until the War Labor Boardorder of May 29, 1944, (17 WLB 582) was modified or revoked. The Teamsters'position was stated by Stevenson at the January 17, 1046, meeting, that theWar Labor Board order was a nullity and that respondent was legally boundto bargain with the Teamsters, the duly certified union.The undersigned is convinced that the Teamsters' position was correct andthat in January 1946, the War Labor Board order was a nullity. National War THE ANDREW JERGENS COMPANY379Labor Board orders were never enforceable by any court,Employers Group ofMotor Freight Caterers, Inc. v N. TV. L B,143 F. (2d) 145;N. TV. L. B. v.Montgomery Ward & Co., Inc,144 F. (2d) 528,N. TV L B v. U S. Gypsum, Co.,145 F. (2d)97; May Department StoresCo.v.BD own,60 F. Stipp 735;Jensenv. Sullivan,19 N. W. (2c1) 697.Prior to V-J Day it was the custom of the National War Labor Board incase of non-compliance with its orders as its chairman stated "to refer the caseto the Economic Stabilization Director for such action as the executive branchof the government might wish to take with respect to the application of executivesanctions, such as seizure of the property or the cancellation of War ProductionBoard priorities on allocations of raw material " ` Chairman Garrison of theNationalWar Labor Board in the letter quoted above further stated, "SinceV-J Day the [National War Labor] Board policy has been not to refer any casesto the executive branch for the application of sanctions. Instead the Boardhas provided simply for the issuance of findings of fact with regard to non-compliance, after which the cases are closed.That policy will continue to befollowed."Thus, in January 1946, the War Labor Board order was for allpurposes a "nullity" as the respondent then was "no longer liable to be com-pelled by the National War Labor Board to honor" its order, as the NationalLabor Relations Board so held inMatter of Colonial Life Insurance Companyof Ametica,65 N. L. R B. 5S, issued December 29, 1945.In its brief respondent argues (as Mergenthaler testified) that:...The employees had been demanding that the Company pay the fivecent increase which had been awarded retroactive to 1943, and the Com-pany desired to pay this sum; but there was no way the Company couldlegally pay this amount without also entering into a contract with theSoap and Cosmetic Workers Union granting them maintenance of member-ship rightsThe Order itself provided, IS WLR 582, that no portion of theOrder should be put into effect unless all parts were put into effect, justas in the case of all other W it Labor Board orders. If the Company hadi ,olated that Order and paid the five cent increase, it would have sub-jected itself to a penalty equal to the amount of the total wages paidduring the years 1943, 1944 and 1945.Emergency Price Control Act, Volume50 App., U. S. C A., Section 901, and Executive Order 9250, same Volume,pps. 315-6.See also Transcript pps 640-641.That is not material and it is no reason for refusing to bargain collectively withthe certified union, the Teamsters.The order of the War Labor Board couldnot he enforced and the respondent was not required to pay the retroactive payincreaseIf the respondent bargained with the Teamsters about a retroactiveincrease and agreed to a 5 cent increase retroactive to the same date specifiedin the War Labor Board order that coincidence would not constitute a violation ofthe War Labor Board order.Thus it is shown respondent was refusing to bargain with the Teamsters onone important issue, union security, for legal reasons which were not valid andwhich respondent's agents should have known were not validThis cannot butConstitute a refusal to bargain.The fact that 9 months after February 15, 1946,respondent's attorney on the witness stand stated that its position was the sameas on February 15, that the respondent could not "come to a decision" on the4Letter from Chairman Garrison of National War Labor Board to ChairmanHerzog ofNational Labor Relations Board, November 26, 1945For full text of letterseeMatter ofColonialL0;e Insulance Company of America,65 N L R B. 58 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion security issue until the War Labor Board order was modified or revoked,shows the lack of good faith in respondent's positionThe respondent argues (p. 8, itsbrief)The recordis clear,therefore, that the Company representatives endeavor-ed in good faith to discuss all issues of the contract, including Unionsecurity, and that no definite agreement was reached at the meeting ofJanuary 17th for the reason that the Union was unwilling to negotiate acontract until, and unless, the closed shop, or some other satisfactory formof security, was granted by the Company, and the Company was -unwillingto accede to this demand.This statementis not a correct restatement of the position respondent tookeither inits letter of February 15, or of its counsel at the January 17 meeting,nor is it the position taken by its counsel in November 1946, on the witness standitselfunable to come to a decision upon this point [union security] until theabovementionedorder of the War Labor Board is revoked or disposed of " Thusthis is nota case where a company was refusing "to accede" to a demand forunion securityOn the contrary, respondent herein was refusing, by dilatoryconduct, to "come to a decision" on this important issue on the fallacious groundthat theWar LaborBoardorder stood in its way.And this position was adheredto fromJanuary 1946, up through the hearing 10 months laterIn view of the facts set forth above, and based on all the evidence, the under-signed findsthat respondent refused to bargain with the Teanisteis from andafter January 17, 1946.The undersigned further finds that respondent by unilaterally raising wagesJuly 1, 1946, when its employees were on strike, without negotiating with theTeamsters, constituted a refusal to bargain with the Teamsters sIV THE FFECTOF THEUNFAIR LABOR PRACTICES UPONCOMMEIa,EThe activities of the respondent set forth in Section III, above. occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and connnerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the respondent refused to bargain collectively with theTeamsters from January 17, 1946, on, and that it, by acting unilaterally in raisingwages in July 1946, without negotiating with the Teamsters, refused to bargaincollectively.It is accordingly necessary in ordei to effectuate the policies of theAct, to require the respondent upon request to bargain collectively with theTeamsters as exclusive representative of its employees in the appropriate unitand to refrain in the future from acting unilaterally in any manner regarding631a/ Departateii tStoicsv N L R B,326 U S .376,N L R B v Cro ion CanCo, 1,18F (2d) 26. 3,Wilson and Co v N L R B ,115 F (2d) 759.N L R B V H G Hill Stores,Inc,140 F (2d) 924,N L R B v BarrettCo , 135 F (2d) 959,Great Southern TruckingCo v. N.L. RB , 127 F (2d) 180 ,N L. R. B. vAni.erican Potash SChemicalCoi'p , 3N L R B 140, affirmed 98 F (2d) 488 THE ANDREW JERGENS COMPANY381wages whereby employees in the appropriate unit may be substantially affected,without prior negotiation with the Teamsters, and the undersigned will sorecommend.As there is no evidence that danger of the commission of unfair labor practicesother than refusing to bargain collectively with the labor organization of itsemployees' choice is to be anticipated from the respondent's conduct in the past,the undersigned will not recommend that the respondent cease and desist fromthe commission of any other unfair labor practicesUpon the basis of the above findings of fact and the entire iecord in thecase, the undersigned makes the following:CONCLUSIONS OF LAW 71General Warehousemen's Union, Local 598, of the Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federation of Labor.is a labor organization within the meaning of Section 2 (5) of the Act.2All production and maintenance employees at the Burbank, California, plantof respondent, including watchmen and janitors, truck drivers, maintenance lead-men, and production assistant supervisors. but excluding office employees, shippingclerk,maintenance toreman, production supervisors and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend such action,constitute a unit appropriate for collective bargaining within the meaning ofSection 9 (b) of the Act.3.General Warehousemen's Union, Local 598. of the Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federation of Laborwas on January 17, 1946, and at all times thereafter has been the exclusive rep-resentative of all the employees in such unit for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with General Warehoil semen's Union,Local 598, of the Teamsters, Chauffeurs, Warehousemen and Helpers, affiliatedwith the American Federation of Labor, as exclusive bargaining representativeof employees in the appropriate unit, the respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (5) of the Act.5By said acts the iespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act(i.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the respond-ent,The Andrew Jergens Company, its officers, agents, successors, and assignsShall:1Cease and desist from :(a)Refusing to bargain collectively with GeneralWarehousemen's Union,Local 598, of the Teamsters, Chauffeurs. Warehousemen and helpers, affiliated6 SeeN L R B vâ.xpress l'ublishiagGo, 312 U S 4267Of respondent's proposed findings of fact, Nos 12 and 14 are accepted and therenrain-mg 19 are rejected,Respondent's proposed conclusion of law is rejected 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the American Federation of Labor, as the exclusive representative of allproduction and maintenance employees at the Burbank, California, plant ofrespondent, including watchmen and janitors, truck drivers, maintenance lead-men, and production assistant supervisors, but excluding office employees, slip-ping clerk, maintenance foreman, production supervisors, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherNN iseeffect changes in the status of employees or effectively recommend such action ;(b)Unilaterally changing wages which would substantially affect employeesin the aforesaid appropriate unit without prior negotiation with General Ware-housemen's Union, Local 598, of the Teamsters, Chauffeurs, Warehousemen andHelpers, affiliated with the American Federation of Labor;(c) In any manner interfering with the efforts of General Warehousemen'sUnion, Local 5598, of the Teamsters, Warehousemen and Helpers, athliated withthe American Federation of Labor, to bargain collectively with it2.Take the following affirmative action which the undersignpcl finds will effec-tuate the policies of the Act :(a)Upon request bargain collectively with General Warehousemen's Union,Local 598, of the Teamsters, Chauffeurs, Warehousemen and Helpers, affiliatedwith the American Federation of Labor, as the exclusive representative of allthe employees in the aforesaid unit:(b)Negotiate with General Warehousemen's Union, Local 598, of the Team-sters,Chauffeurs,Warehousemen and Helpers, affiliated with the AmericanFederation of Labor, prior to taking any action regaidnnwages substantiallyaffecting any emplol ees in the apps oprnate unit:(c)Post at its plant at Burbank, California, copies of the notice attached tothe Intermediate Report herein marked "Appendix A " Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region, shall, afterbeing duly signed by the respondent's representative, be posted by the respond-ent immediately upon receipt thereof and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by re-spondent to insure that said notices are not altered, defaced, or covered by anyother material:(d)Notify the Regional Director for the Twenty-first Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps the re-spondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original and THE ANDREW JERGENS COMPANY3S3four copies of a brief in support of the Intermediate Report. Immediately uponthe tiling of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptlymade as re-quired by Section 203 65As further provided in said Section 203 39, should anyparty desire permission to gigue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the BoardT B. SMOOT,Trial Examiner.Dated February 3, 1947APPENDIX ANor'iCE TO ALLEMPLOSE'ESPursuant to the recommendations of a Trial Examiner of the National LaborRelation, Foard. and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with GENERAL WAREHOUSEMEN'SUNION, LOCAL 598, OF THE TEAIi STERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS, affiliated with the AMERICAN FEDERATION OF LABOR, as the exclusive1 epresentative of all the employees in the bar gaming unit, andWE WILL Nor in the future unilaterally change wages which substantially,affect the eniployeeS in the baiiaining unit described herein without priorconsultation with the above-named union.WE WILL NOT In any manner interfere with the efforts of the above-namedunion to bargain with usBurbank, California, plant, including watchmen and janitors, truck drivers,maintenance leadmen, and production assistant supervisors, but excludingoffice employees, shipping clerk, maintenance foreman, production super-visors, and all other supervisory employees with authority to hire, promote,dischaige, discipline, or otherwise effect changes in the status of employees oreffectively recommend such action.THE ANDREW JERGENS COMPANY,Employer.By ------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof and must notbe altered, defaced, or covered by any other material.